Appeal by employer and carrier from a decision of the Workmen’s Compensation Board directing the carrier to remit $500 to the claimant. Claimant was awarded the sum of $2,500 for serious facial disfigurement, and the award was paid by the carrier. Because of a violation of the Labor Law a *819like award was made against the employer. The employer, however, obtained a review, and the amount of the award against the employer was reduced to $2,000. Subsequently, a schedule award was made to claimant for another injury, amounting' to $780. The carrier, without authorization, deducted from this award the sum of $500 which it claims was an overpayment on the previous award. This procedure is unauthorized, and the board properly directed remittance of the additional $500 to the claimant. Decision unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ. [See post, p. 913.]